EXHIBIT 10.1




APPLICATION DEVELOPMENT AGREEMENT

 This Mobile Application and website Development Agreement (the “Agreement”) is
entered into as of October 15, 2014 effective as of October 20, 2014 (the
“Effective Date”) by and between Innovative Holdings Inc., (the “Developer”),
and, Synergetics Inc. (the “Company,” and together with the Developer, the
“Parties”).

RECITALS

WHEREAS, the Synergetics Inc. is a publically traded company under the symbol
SYNG.

WHEREAS, the Developer is engaged in the business of developing and designing
mobile and web application solutions; and

WHEREAS, the Company wishes to engage the Developer as an independent contractor
for the Company for the purpose of designing and developing the Company’s
CannaNext Marijuana website and mobile app (the “Application”) on the terms and
CannaNext is an online local guide that connects people with marijuana
businesses in legal states, such as vendors, doctors, paraphernalia,
dispensaries, drivers, growers, and lawyers where website users can submit a
review on their products or services using a one to five leaf rating system.
Businesses can also update contact information and other basic listing
information or add special deals. In addition to writing reviews, users can
reply to reviews, add photos, post events, add other content or discuss their
personal lives.  

WHEREAS, the Developer wishes to develop the Application and agrees to do so
under the terms and conditions of this Agreement; and

WHEREAS, each Party is duly authorized and capable of entering into this
Agreement.

NOW THEREFORE, in consideration of the above recitals and the mutual promises
and benefits contained herein, the Parties hereby agree as follows:

1.                  PURPOSE.

The Company hereby appoints and engages the Developer, and the Developer hereby
accepts this appointment, to perform the services described in Exhibit A
attached hereto and made a part hereof, in connection with the design and
development of the Application (collectively, the “Services”).

 2.                  COMPENSATION.

The terms of the compensation for the development of the Application are set
forth in Exhibit B hereto.





 3.                  TERM.

This Agreement shall become effective as of the Effective Date and, unless
otherwise terminated in accordance with the provisions of Section 4 of this
Agreement, will continue until the Services have been satisfactorily completed
and the Developer has been paid in full for such Services (the “Term”) [or on
the expiration of the Warranty Period as defined in subsection 9(a) of this
Agreement.].

 4.                  TERMINATION.

 (a)                Types of Termination. This Agreement may be terminated:

By either Party on provision of thirty (30) days written notice to the other
Party.

(i)

By either Party for a material breach of any provision of this Agreement by the
other Party, if the other Party’s material breach is not cured within thirty
(30) days of receipt of written notice thereof. This shall include any delays to
the timeline specified in Exhibit A.

(ii)

By the Company at any time and without prior notice, if the Developer is
convicted of any crime or offense, fails or refuses to comply with the written
policies or reasonable directives of the Company, or is guilty of serious
misconduct in connection with performance under this Agreement.

(b)               Responsibilities after Termination. Notwithstanding the
termination of the agreement for any reason, the parties acknowledge that the
Company will have continuing obligation to pay the Developer according to the
terms of Exhibit B. Furthermore, all intellectual property or code developed
pursuant to this Agreement before the Termination Date shall be delivered to the
Company within one day of the Termination Date.

 5.                  RESPONSIBILITIES.

(a)                Of the Developer. The Developer agrees to do each of the
following:

(i)

Create the Application System as detailed in Exhibit A to this Agreement, and
extend its best efforts to ensure that the design and functionality of the
Application System meets the Company’s specifications as described in attached
Screen Shot Exhibit C.

(ii)

Devote as much productive time, energy, and ability to the performance of its
duties hereunder as may be necessary to provide the required Services in a
timely and productive manner and to the timeframe specified in Exhibit A.

(iii)

Perform the Services in a workmanlike manner and with professional diligence and
skill, as a fully-trained, skilled, competent, and experienced personnel.





(iv)

On completion of the Application System, assist the Company in the installation
of the Application System to its final location, which assistance will include
helping the Company with its upload of the finished files to the Company’s
selected Web-hosting company and submitting for approval on the Apple Store or
any similar vendors.

 

(v)

Provide all files and code to the Company. The developer has the right to use
any code that it developed.

(vi)

Provide Services and an Application System that are satisfactory and acceptable
to the Company and substantially free of defects.

(vii)

Communicate with the Company regarding progress it has made with respect to the
milestones listed in Exhibit A in performing the Services upon an agreeable time
each week.

(b)               Of the Company. The Company agrees to do each of the
following:

(i)

Engage the Developer as the creator of its Application System as further
detailed in Exhibit A to this Agreement.

(ii)

Provide all assistance and cooperation to the Developer in order to complete the
Application System timely and efficiently.

(iii)

Provide initial information, and supply all content for the Application System.

6.                  SUPPORT PERIOD.

The Developer agrees to provide continued support for the Application System for
90 days after the application is successfully approved on the Apple Store and
similar vendors (the “Support Period”). The Support Period shall refer to any
bugs or issues relating to the features specified in Exhibit A, and not to
create new functionality for the Application System. This support will be
provided to the Company at no additional cost.

7.                  CONFIDENTIAL INFORMATION.

The Developer agrees, during the Term and thereafter, to hold in strictest
confidence, and not to use, except for the benefit of the Company, or to
disclose to any person, firm, or corporation without the prior written
authorization of the Company, any Confidential Information of the Company.
“Confidential Information” means any of the Company’s proprietary information,
technical data, trade secrets, or know-how, including, but not limited to,
business plans, research, product plans, products, services, customer lists,
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, or other business information disclosed to the Developer by the
Company either directly or indirectly.

 8.                  PARTIES’ REPRESENTATIONS AND WARRANTIES.





(a)                The Parties each represent and warrant as follows:

(i)

Each Party has full power, authority, and right to perform its obligations under
the Agreement.

(ii)

This Agreement is a legal, valid, and binding obligation of each Party,
enforceable against it in accordance with its terms (except as may be limited by
bankruptcy, insolvency, moratorium, or similar laws affecting creditors’ rights
generally and equitable remedies).

(iii)

Entering into this Agreement will not violate the charter or bylaws of either
Party or any material contract to which that Party is also a party.

 (b)               The Developer hereby represents and warrants as follows:

(i)

The Developer has the right to control and direct the means, details, manner,
and method by which the Services required by this Agreement will be performed.

(ii)

The Developer has the experience and ability to perform the Services required by
this Agreement.

(iii)

The Developer has the right to perform the Services required by this Agreement
at any place or location, and at such times as the Developer shall determine.

(iv)

The Services shall be performed in accordance with and shall not violate any
applicable laws, rules, or regulations, and the Developer shall obtain all
permits or permissions required to comply with such laws, rules, or regulations.

(v)

The Services required by this Agreement shall be performed by the Developer, and
the Company shall not be required to hire, supervise, or pay any assistants to
help the Developer perform such services.

(vi)

The Developer is responsible for paying all ordinary and necessary expenses of
itself or its staff.

 (c)                The Company hereby represents and warrants as follows:

(i)

The Company will provide the compensation as outlined in Exhibit B, will provide
documentation and information as required by Exhibit B.

(ii)

The Company shall notify the Developer of any changes to its procedures
affecting the Developer’s obligations under this Agreement at least three days
prior to implementing such changes.

(iii)

The Company shall provide such other assistance to the Developer as it deems
reasonable and appropriate.





 9.                  APPLICATION REPRESENTATIONS AND WARRANTIES.

(a)                Performance. The Developer hereby warrants and represents
that for a period of 90 days following delivery of the Application System to the
Company pursuant to Exhibit A (the “Support Period”), the Web Application will
be free from programming errors and defects in workmanship and materials, and
will conform to the specifications of Exhibit A. If programming errors or other
defects are discovered during the Support Period, the Developer shall promptly
remedy those errors or defects at its own expense.

(b)               No Disablement. The Developer hereby warrants and represents
that the Application System, when delivered or accessed by the Company, will be
free from material defects, and from viruses, logic locks, and other disabling
devices or codes, and in particular will not contain any virus, Trojan horse,
worm, drop-dead devices, trap doors, time bombs, or other software routines or
other hardware component that could permit unauthorized access, disable, erase,
or otherwise harm the Application System or any software, hardware, or data,
cause the Application System or any software or hardware to perform any
functions other than those specified in this Agreement, halt, disrupt, or
degrade the operation of the Application System or any software or hardware, or
perform any other such actions.

 10.              TIMING AND DELAYS.

The Developer recognizes and agrees that failure to deliver the Application in
accordance with the delivery schedule detailed in Exhibit A to this Agreement
will result in expense and damage to the Company. The Developer shall inform the
Company immediately of any anticipated delays in the delivery schedule and of
any remedial actions being taken to ensure completion of the Application System
according to such schedule. If a delivery date is missed, the Company may, in
its sole discretion, declare such delay a material breach of the Agreement under
subsection 4(a) and pursue all of its legal and equitable remedies. The Company
may not declare a breach, and the Developer cannot be held in breach of this
Agreement, of this section if such delay is caused by an action or failure of
action of the Company. In such case, the Developer will provide the Company with
written notice of the delay and work on the Application System will cease until
the reason for the delay has been resolved by the Company and written notice of
that resolution has been provided to the Developer.

11.              NATURE OF RELATIONSHIP.

 (a)                Independent Contractor Status. The Developer agrees to
perform the Services hereunder solely as an independent contractor. The Parties
agree that nothing in this Agreement shall be construed as creating a joint
venture, partnership, franchise, agency, employer/employee, or similar
relationship between the Parties, or as authorizing either Party to act as the
agent of the other. The Developer is and will remain an independent contractor
in its relationship to the Company. The Company shall not be responsible for
withholding taxes with respect to the Developer’s compensation hereunder. The
Developer shall have no claim against the Company hereunder or otherwise for
vacation pay, sick leave, retirement benefits, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind. Nothing in this Agreement shall create any
obligation between either Party and a third party.





 (b)               Indemnification of Company by Developer. The Company has
entered into this Agreement in reliance on information provided by the
Developer, including the Developer’s express representation that it is an
independent contractor and in compliance with all applicable laws related to
work as an independent contractor. If any regulatory body or court of competent
jurisdiction finds that the Developer is not an independent contractor and/or is
not in compliance with applicable laws related to work as an independent
contractor, based on the Developer’s own actions, the Developer shall assume
full responsibility and liability for all taxes, assessments, and penalties
imposed against the Developer and/or the Company resulting from such contrary
interpretation, including but not limited to taxes, assessments, and penalties
that would have been deducted from the Developer’s earnings had the Developer
been on the Company’s payroll and employed as an employee of the Company.

 12.              WORK FOR HIRE.

(a)                Work for Hire. The Developer expressly acknowledges and
agrees that any all proprietary materials prepared by the Developer under this
Agreement shall be considered “works for hire” and the exclusive property of the
Company unless otherwise specified. These items shall include, but shall not be
limited to, any and all deliverables resulting from the Developer’s Services or
contemplated by this Agreement, all tangible results and proceeds of the
Services, works in progress, records, diagrams, notes, drawings, specifications,
schematics, documents, designs, improvements, inventions, discoveries,
developments, trademarks, trade secrets, customer lists, databases, software,
programs, middleware, applications, and solutions conceived, made, or discovered
by the Developer, solely or in collaboration with others, during the Term of
this Agreement relating in any manner to the Developer’s Services.

 (b)               Additional Action to Assign Interest. To the extent such work
may not be deemed a “work for hire” under applicable law, the Developer hereby
assigns to the Company all of its right, title, and interest in and to such
work. The Developer shall execute and deliver to the Company any instruments of
transfer and take such other action that the Company may reasonably request,
including, without limitation, executing and filing, at the Company’s expense,
copyright applications, assignments, and other documents required for the
protection of the Company’s rights to such materials.

 (c)                Notice of Incorporation of Existing Work. If the Developer
intends to integrate or incorporate any work that it previously created into any
work product to be created in furtherance of its performance of the Services,
the Developer must obtain the Company’s prior written approval of such
integration or incorporation. If the Company, in its reasonable discretion,
consents, the Company is hereby granted an exclusive, worldwide, royalty-free,
perpetual, irrevocable license to use, distribute, modify, publish, and
otherwise exploit the incorporated items in connection with the work product
developed for the Company.

 13.              NO CONFLICT OF INTEREST; OTHER ACTIVITIES.

 The Developer hereby warrants to the Company that, to the best of its
knowledge, it is not currently obliged under any existing contract or other duty
that conflicts with or is inconsistent with this Agreement. During the Term, the
Developer is free to engage in other development activities; provided, however,
the Developer shall not accept work, enter into contracts, or accept obligations
inconsistent or





incompatible with the Developer’s obligations or the scope of Services to be
rendered for the Company pursuant to this Agreement.

 14.              RETURN OF PROPERTY.

Within three (3) days of the termination of this Agreement, whether by
expiration or otherwise, the Developer agrees to return to the Company all
Company products, samples, models, or other property and all documents,
retaining no copies or notes, relating to the Company’s business including, but
not limited to, reports, abstracts, lists, correspondence, information, computer
files, computer disks, and all other materials and all copies of such material
obtained by the Developer during and in connection with its representation of
the Company. All files, records, documents, blueprints, specifications,
information, letters, notes, media lists, original artwork/creative, notebooks,
and similar items relating to the Company’s business, whether prepared by the
Developer or otherwise coming into its possession, shall remain the Company’s
exclusive property.

 15.              INDEMNIFICATION.

(a)                Of Company by Developer. The Developer shall indemnify and
hold harmless the Company and its officers, members, managers, employees,
agents, contractors, sublicensees, affiliates, subsidiaries, successors and
assigns from and against any and all damages, liabilities, costs, expenses,
claims, and/or judgments, including, without limitation, reasonable attorneys’
fees and disbursements (collectively, the “Claims”) that any of them may suffer
from or incur and that arise or result primarily from (i) any gross negligence
or willful misconduct of the Developer arising from or connected with the
Developer’s carrying out of its duties under this Agreement, or (ii) the
Developer’s breach of any of its obligations, agreements, or duties under this
Agreement.

(b)               Of Developer by Company. The Company shall indemnify and hold
harmless the Developer from and against all Claims that it may suffer from or
incur and that arise or result primarily from (i) the Company’s operation of its
business, (ii) the Company’s breach or alleged breach of, or its failure or
alleged failure to perform under, any agreement to which it is a party, or (iii)
the Company’s breach of any of its obligations, agreements, or duties under this
Agreement; provided, however, none of the foregoing result from or arise out of
the actions or inactions of the Developer.

 16.              INTELLECTUAL PROPERTY.

 (a)                No Intellectual Property Infringement by Developer. The
Developer hereby represents and warrants that the use and proposed use of the
Application by the Company or any third party does not and shall not infringe,
and the Developer has not received any notice, complaint, threat, or claim
alleging infringement of, any trademark, copyright, patent, trade secrets,
industrial design, or other rights of any third party in the Application, and
the use of the Application will not include any activity that may constitute
“passing off.” To the extent the Application infringes on the rights of any such
third party, the Developer shall obtain a license or consent from such third
party permitting the use of the Application.





(b)               No Intellectual Property Infringement by Company. The Company
represents to the Developer and unconditionally guarantees that any elements of
text, graphics, photos, designs, trademarks, or other artwork furnished to the
Developer for inclusion in the Application are owned by the Company, or that the
Company has permission from the rightful owner to use each of these elements,
and will hold harmless, protect, indemnify, and defend the Developer and its
subcontractors from any liability (including attorneys’ fees and court costs),
including any claim or suit, threatened or actual, arising from the use of such
elements furnished by the Company.

(c)                Continuing Ownership of Existing Trademarks. The Developer
recognizes the Company’s right, title, and interest in and to all service marks,
trademarks, and trade names used by the Company and agrees not to engage in any
activities or commit any acts, directly or indirectly, that may contest,
dispute, or otherwise impair the Company’s right, title, and interest therein,
nor shall the Developer cause diminishment of value of said trademarks or trade
names through any act or representation. The Developer shall not apply for,
acquire, or claim any right, title, or interest in or to any such service marks,
trademarks, or trade names, or others that may be confusingly similar to any of
them, through advertising or otherwise. Effective as of the termination of this
Agreement, the Developer shall cease to use all of the Company’s trademarks,
marks, and trade names.

 17.              AMENDMENTS.

No amendment, change, or modification of this Agreement shall be valid unless in
writing and signed by both Parties.

 18.              ASSIGNMENT.

 The Company may assign this Agreement freely, in whole or in part. The
Developer may not, without the written consent of the Company, assign,
subcontract, or delegate its obligations under this Agreement, except that the
Developer may transfer the right to receive any amounts that may be payable to
it for its Services under this Agreement, which transfer will be effective only
after receipt by the Company of written notice of such assignment or transfer.

 19.              SUCCESSORS AND ASSIGNS.

 All references in this Agreement to the Parties shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Agreement shall be binding on and shall inure to the benefit
of the successors and assigns of the Parties. 

 20.              FORCE MAJEURE.

 A Party shall be not be considered in breach of or in default under this
Agreement on account of, and shall not be liable to the other Party for, any
delay or failure to perform its obligations hereunder by reason of fire,
earthquake, flood, explosion, strike, riot, war, terrorism, or similar event
beyond that Party’s reasonable control (each a “Force Majeure Event”); provided,
however, if a Force Majeure Event occurs, the affected Party shall, as soon as
practicable:





(a)         notify the other Party of the Force Majeure Event and its impact on
performance under this Agreement; and

(b)         use reasonable efforts to resolve any issues resulting from the
Force Majeure Event and perform its obligations hereunder.  

 21.              NO IMPLIED WAIVER.

 The failure of either Party to insist on strict performance of any covenant or
obligation under this Agreement, regardless of the length of time for which such
failure continues, shall not be deemed a waiver of such Party's right to demand
strict compliance in the future. No consent or waiver, express or implied, to or
of any breach or default in the performance of any obligation under this
Agreement shall constitute a consent or waiver to or of any other breach or
default in the performance of the same or any other obligation.

 22.              NOTICE.

Any notice or other communication provided for herein or given hereunder to a
Party hereto shall be in writing and shall be given in person, by overnight
courier, or by mail (registered or certified mail, postage prepaid,
return-receipt requested) to the respective Parties as follows:

 If to the Company:

Synergetics Inc.

11 Preswick Drive

Medford NJ 08055




If to the Developer:

 Innovative Holdings Inc.

25B Hanover Rd. Suite 150

Florham Park NJ 07932

 23.              GOVERNING LAW.

This Agreement shall be governed by the laws of the state of New Jersey. In the
event that litigation results from or arises out of this Agreement or the
performance thereof, the Parties agree to reimburse the prevailing Party’s
reasonable attorneys’ fees, court costs, and all other expenses, whether or not





taxable by the court as costs, in addition to any other relief to which the
prevailing Party may be entitled. 

 24.              COUNTERPARTS/ELECTRONIC SIGNATURES.

 This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.  For purposes of this Agreement, use of a facsimile, e-mail, or
other electronic medium shall have the same force and effect as an original
signature.

 25.              SEVERABILITY.

 Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed, and enforced in
such jurisdiction as if such invalid, illegal, or unenforceable provisions had
never been contained herein.

 26.              ENTIRE AGREEMENT.

 This Agreement, constitutes the final, complete, and exclusive statement of the
agreement of the Parties with respect to the subject matter hereof, and
supersedes any and all other prior and contemporaneous agreements and
understandings, both written and oral, between the Parties.

 27.              HEADINGS.

 Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

COMPANY

Synergetics Inc.

By:                                                                         
By: /s/ Michael R. Wiechnik                       

 

Name: Michael R. Wiechnik

Title: CEO

DEVELOPER

[Developer Name]

By: /s/ Dominick Blanco                                     
Name:  Dominick Blanco
Title: CEO

 





EXHIBIT A

 

A.    PURPOSE OF APPLICATION SYSTEM.

The purpose of the Application System is to create a Yelp type of application
for users to rate Doctors, strains and dispensaries for the medical marijuana
marketplace.

.   

 B.     SERVICES.

In exchange for the compensation set forth in Exhibit B, the Developer will
produce an Application System, in accordance with the Schedule of features
detailed below:

Create beta test December 31, 2014.

Finish testing and complete application updates by January 31, 2015

Mobile Application completed and submitted within 90 days of completed web
application.




 C.

CONTENT.

All content shall be provided to the Developer by the Company in the formats
specified below: 

1.

All text shall be provided in ASCII, RTF, PageMaker, WordPerfect, Word, PDF, or
HTML

2.

All graphics shall be provided in TIFF, GIF, JPEG, or PMP formats

 D.    SPECIFICATIONS.

The Parties hereby agree on the following specifications for the Application
(collectively, the “Specifications”):

 The graphics used in the Application shall be in JPEG

 1.

The Developer shall develop the Application to project the highest professional
image. The Developer shall not include any links to other sites without the
Company’s prior written consent.

2.

The maximum size for any screen shall be 800 x 600, the average size of any page
shall be 800 to 600 to minimize download time





3.

The Application shall not include any of the Developer’s tools, either in object
code and source code form, that the Developer has already developed or that the
Developer independently develops or licenses from a third party

 

E.     Platform Requirements.

The Application provided by the Developer to the Company shall be compatible
with the following mobile devices: Legal 420 Application; on the following
operating systems: IOS and Android operating systems.

 F.           COMPLETION SCHEDULE.

The schedule for completion of the Website (the “Schedule) and the
responsibilities under the Agreement is detailed as follows:

 The Developers goal is to have the initial beta test completed by December 31,
2014 plus an additional 60 days if required.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

Company

Synergetics Inc.

By:                                                                         
Name:
Title: CEO

DEVELOPER

[Developer Name]

By:
                                                                             
Name:
Title:

 





EXHIBIT B

In consideration of the recitals, mutual promises and covenants set forth in
this agreement and other good and valuable consideration, the receipt of which
is hereby acknowledged, the Parties agree as follows:

The Company shall provide the developer with the following compensation:

A.

2,000,000 shares of restricted common stock. 2,000,000 shares delivered upon
execution of the agreement. Shares shall be dated as of this agreement and may
be placed Escrow.

B.

A note payable for $35,000 due one year from execution of the agreement.

C.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

Company

Synergetics Inc.

By:                                                                         
Name:
Title: CEO

DEVELOPER

Synergetics Inc.

By:
                                                                             
Name: Dominick Bianco
Title: CEO

 









